Citation Nr: 1535462	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appeal was certified to the Board by the RO in Chicago, Illinois.  

The September 2012 statement of the case addressed service connection for ischemic heart disease and service connection for hypertension as secondary to posttraumatic stress disorder (PTSD).  In his subsequent VA Form 9, the Veteran indicated he was only appealing the issue of ischemic heart disease.  The issue of service connection for hypertension has not been perfected for appeal and is not for consideration.  

In March 2015, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  

Considering the facts of this case and the theories presented, the Board has expanded the issue as stated above.  The Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the Veteran served in Vietnam and that ischemic heart disease is presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2015).  A December 2010 VA medical opinion, however, stated that a diagnosis of ischemic heart disease was not warranted and that the Veteran had alcoholic cardiomyopathy, which is not considered a type of ischemic heart disease.  

The Board observes that compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301 (2015).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The exception, as explained in Allen, is when a disability like alcohol abuse is secondary to an already service-connected disability.

At the hearing, the Veteran testified that he started drinking in Vietnam and he argued that he self-medicated with alcohol to alleviate anxiety related to combat service.  He essentially contends that alcoholic cardiomyopathy is secondary to an anxiety disorder that should be service-connected.  

Service connection for PTSD was previously denied; however, VA records dated in April 2010 note a diagnosis of anxiety disorder, not otherwise specified.  Under the circumstances of this case, the issue of service connection for an acquired psychiatric disorder is inextricably intertwined with the appeal issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, it must be adjudicated.  

The Veteran also testified that he receives VA treatment.  VA medical records were last added to the claims folder in January 2011 and updated records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015).  




Accordingly, the case is REMANDED for the following action:

1.  Request relevant records from the VA Medical Center in Danville, Illinois, to include any associated outpatient clinics, for the period from January 2011 to the present.  

2.  Develop and adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.  The Veteran should be provided notice of this decision and information concerning his appellate rights.

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a heart disorder, to include ischemic heart disease and cardiomyopathy.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and provided an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


